Through inadvertence, this court ordered that the judgments be reversed. Involved in the action was an item of the ditch lien referred to as "shortage in levy for construction." On appeal, defendant, as appellant, conceded that the assessment for the deficiency in the original cost of construction was improper and that the trial court was right as to that item. Therefore, as to that item no reversal should have been ordered. The order of this court should have been for a modification of the judgments, not a reversal.
Judgments modified in accordance with original opinion herein.
Aside from above, petition denied.
MR. JUSTICE JULIUS J. OLSON took no part in the consideration or decision of this case. *Page 423